IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 PENNSYLVANIA INTERSCHOLASTIC                   :   No. 677 MAL 2021
 ATHLETIC ASSOCIATION, INC.,                    :
                                                :
                     Petitioner                 :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
              v.                                :
                                                :
                                                :
 SIMON CAMPBELL (OFFICE OF OPEN                 :
 RECORDS),                                      :
                                                :
                     Respondent                 :

 PENNSYLVANIA INTERSCHOLASTIC                   :   No. 678 MAL 2021
 ATHLETIC ASSOCIATION, INC.,                    :
                                                :
                     Petitioner                 :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
              v.                                :
                                                :
                                                :
 SIMON CAMPBELL (OFFICE OF OPEN                 :
 RECORDS),                                      :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:
       (1)    Did the Commonwealth Court err in holding that the Right-to-Know Law’s
              (“RTKL”) singling out of PIAA for inclusion within the definition of a “state-
              affiliated entity” did not constitute special legislation and a violation of
              PIAA’s equal protection rights where PIAA is a private non-profit corporation
              that receives no Commonwealth funding of any kind, has not been granted
              and does not exercise any legislatively-granted powers, is not controlled by
              Commonwealth personnel and was not created by an act of the General
              Assembly, and where the only bases used by the Commonwealth Court
              relied on facts not of record (or accurate) and a standard (whether an entity
              is a state actor under federal civil rights law) never before applied by any
              court to determine whether an entity is a Commonwealth Agency?

       (2)    Where a conflict concerning access to records exists between the Nonprofit
              Corporation Law of 1988 and the RTKL and where the RTKL provides that
              its record access provisions do not apply in the event of a conflict, did the
              Commonwealth Court err in holding that the provisions of the RTKL
              supersede those of the Nonprofit Corporation Law so as to negate the
              limitations in that law on disclosure of records of nonprofit corporations?



Justice Brobson did not participate in the consideration or decision of this matter.




                         [677 MAL 2021 and 678 MAL 2021] - 2